OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 30, 1943. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the special referee and the respondent cross-moves to confirm in part and disaffirm in part said report.
The special referee sustained three charges of professional misconduct, alleging, inter alia, that respondent converted money from an estate to his own use (charge three), and that respondent made false statements regarding said estate to the New York State Tax Commission in the petition for an order fixing the estate tax (charge five). The special referee failed to sustain three other charges of misconduct (charges one, four and six).
After reviewing all of the evidence, we conclude that respondent did, in fact, convert money belonging to an estate to his own use, and we are in agreement with that finding in the report of the special referee. Respondent is guilty of the misconduct *314alleged in charges three and five. Petitioner’s motion to confirm the referee’s report is granted except as to charge two. The referee’s finding with respect to charge two is disaffirmed and that charge dismissed. Respondent’s cross motion insofar as it seeks to confirm the special referee’s report as to charges one, four and six and disaffirm as to charge two is granted and is otherwise denied.
In determining the appropriate measure of discipline, we have taken into consideration the fact that respondent was previously-censured by this court for similar misconduct (Matter of Collins, 38 AD2d 365). The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Titone, Mangano, Gibbons and Bracken, JJ., concur.